Title: Thomas Jefferson to William H. Fitzhugh, 31 May 1818
From: Jefferson, Thomas
To: Fitzhugh, William Henry


          
            Sir
            Monticello May 31. 18.
          
          In answer to the enquiries of your letter of the 18th as to the communications between Georgetown ferry & this quarter, I must observe there are three general routes practised, the lower one by Fredericksburg, the upper one by Fauquier C.H. and a middle one by Stephensbg. this last is many miles shortest, much the levellest, and being the particular one enquired after in your letter, I shall confine myself to it. according to Triplett’s survey
          
          
            
              from Georgetown ferry by the way of Centerville to Gaines’s tavern are
               
              31¾ 
               
              miles;
            
            
              but by Lane’s, Ravensworth, Yates’s ford & Songster’s are but
              
              19410 
              
              miles
            
            
              as measured by myself by an accurate machine to my carriage; making a difference
              
              12⅓ 
              
              miles.
            
          
          
            
              from Gaines’s  tavern to Stephensburg, by Triplett’s survey
               
              38⅓
               miles 
            
            
              from Stephensburg to Orange C.H. as measured by myself
              
              2144100
              
            
            
              from Orange C.H. to Charlottesville, nearly all measured by myself
              
              30.
              
            
            
              
              
              89¾
              
            
          
          the mail stage road from Washington thro’ the great trading towns is necessary for commerce, but another thro’ the middle of the state below & parallel with the mountains is wanting for the body of the country, and the route I have noted is precisely that wanted, which continued on to N. Orleans would place that within 1000. miles of Washington, thro’ a level country, and always clear of the mountains. but these are objects for the rising generation, and not for that going off the stage. Accept the assurances of my great respect.
          
            Th: Jefferson
          
        